LyoN, J.
Erom the foregoing statement of facts, it is apparent that the controlling question to be determined is, were the lands in controversy subject to private entry at one dollar and twenty-five cents per acre at the time the plaintiff entered the same ? If this question be answered in the affirmative, the plaintiff is the equitable owner of the lands, and entitled to the relief demanded in the complaint; and in such case the judgment of the circuit court is erroneous, and should be reversed. But if the lands were not then subject to private entry, the plaintiff has no interest in them, (his entry thereof having been duly cancelled), and the complaint was properly dismissed.
' It is claimed by the counsel for the plaintiff, in the very able argument which he has submitted to this court, that these lands, when entered by the plaintiff, were subject to private entry by *197virtue of section 4 of the joint resolution of April 25th, 1862. That section is as follows:
‘■'•And be it further resolved, That tbe even sections of tbe public lands reserved to tbe United States by tbe aforesaid act of June 3d, 1856, along tbe originally located route of railroad north of tbe said town of Appleton, and along wbicb no railroad bas been constructed, shall hereafter be sold at one dollar and twenty-five cents per acre.” This provision is applicable to tbe lands in controversy.
This section contains no express provision that tbe lands shall be subject to private entry at that price, and we find nothing therein from wbicb we can infer that Congress so intended. In tbe latter particular, it is unlike tbe act to graduate and reduce tbe price of tbe public lands to actual settlers and cultivators, approved August 4th, 1854, wbicb employs language similar to that of tbe resolution. 10 Stats, at Large, 574. That act provides for' a reduction in price in favor of actual settlers and cultivators only, and, from tbe nature of tbe case, such persons could only obtain tbe benefits wbicb Congress intended to confer upon them, by being permitted to purchase at private sale. Hence tbe inference is irresistible that Congress intended to confer that right upon such persons. It seems, therefore, that tbe argument of tbe learned counsel predicated upon tbe language of thatcact, is unsound.
Tbe counsel also argues very ingeniously, that because very many acts directing a public sale of lands, provide that tbe same shall not be sold for less than a given price per acre, while tbe joint resolution provides that tbe lands in controversy shall be sold at a given price, using tbe form of expression in that behalf contained in other acts authorizing sales at ’private entry, -therefore private, and not public sales, were intended by tbe resolution.
While it may be conceded, that tbe latter form of expression may be more appropriately used in providing for a private sale, where tbe price must necessarily be fixed, yet it would be *198giving an undue importance to mere forms of expression, to allow sucb a consideration to control tbe construction to be given to a-statute. We tbink tbe resolution bas tbe same force and effect that it would have if it provided in terms that tbe lands should not be sold for less than one dollar and twenty-five cents per acre. Were this otherwise, if there is so wide a difference between the two forms of expression, as is claimed to exist, it would seem to follow that the lands must be sold at all events at the fixed price — no more and no less ; and yet it is conceded, that should two persons apply at the same time to purchase a given parcel, it might lawfully be sold to him who would pay the highest price therefor, beyond the price fixed by law. In that case, certainly, if in no other, a fixed price per acre means nothing more than that the land shall not be sold for less than that price.
Our conclusion is that the effect of the joint resolution was to restore the lands in controversy to the great body of the public domain, and to subject them to sale under then existing general laws relating to the sale of the public lands.
It is further claimed on behalf of the plaintiff that, although the joint resolution did not render the lands in controversy subject to private entry, yet, inasmuch as they had once been offered at public sale under the act of June 3d, 1856 (although at an increased minimum price), they became subject to private entry by virtue of such general laws, at the reduced minimum price, without being again offered at public sale at such reduced price.
The law is well settled, that sales of the public lands at private entry, are never permitted until after the lands have been offered at public sales, unless by virtue of some special act of Congress authorizing them to be thus sold. This is not denied. We have already seen that there is no such special act in ■respect to the lands in question.
In order to ascertain whether the offer of these lands at public sale at two dollars and fifty cents per acre is a compli-*199anee with this requirement of law, so as to render them subject to private entry at tbe reduced price, it is necessary to consider tbe object's of sucb requirement, and to ascertain whether sucb offer at public sale secured these objects.
It is very evident that tbe purpose's sought to be accomplished by requiring tbe public lands to be offered at publicsale before they become subject to private entry, are, 1. To give all persons an equal opportunity to purchase the samé; and2, To give tbe government tbe benefit of :the increased price which might result from competition. It 'seems apparent that néither. of these purposes was accomplished by the offer of the lands at public sale at a minimum price of two dollars and fifty cents an acre. Although they were not sold at such increased price, it by no-means follows that there were not persons who were willing to pay more than one dollar and twenty-five cents per acre therefor, and would have done sobad the opportunity been given them by a public sale, after -the minimum price was reduced and before the plaintiff made his entries. It is true, that when so offered at the reduced price, -they were not sold, but this does not affect the principle involved. The facts that certificates of entry had been previously issued to the plaintiff, and that he claimed to own the land by virtue thereof, may have prevented competition at such sale. It seems to us that when the plaintiff attempted to purchase the lands at private entry, no equal opportunity had been given to all persons to purchase the same at the reduced price, and that the government had not had the benefit which might have resulted from competition between persons desiring to purchase the same parcels. It is not perceived how these objects could be accomplished in any other maimer than by again offering ‘the lands at public sale, upon due notice, after their condition was changed by a reduction of the minimum price.
If these views are correct, it necessarily follows that the lands were not subject to private entry when the plaintiff entered the saíne, and that his certificates of entry were properly cancelled *200by tbe land officers of tbe government. We bavetbus adopted tbe construction wbicb bas always been given by tbe different departments of tbe government, to tbe various laws providing for sales of tbe public domain, and while tbeir construction of those laws may not be absolutely binding upon tbe courts, yet it is entitled to very great weight and should not be overruled in any given case unless clearly erroneous.
Many other questions of minor importance were argued by counsel, but tbe view we have taken of tbe controlling question in tbe case, renders it unnecessary to consider them.
By the Oourt. — Tbe judgment of tbe circuit court must be affirmed.